Citation Nr: 1206912	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder, to include ventricular arrhythmia, mitral regurgitation, and sick sinus syndrome to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1974 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was scheduled for a videohearing before a Veterans Law Judge in February 2011, but failed to report.  As such, her hearing request is deemed withdrawn.  

In May 1998, the RO denied the claim of service connection for ventricular arrhythmia, noting that the claim was not well grounded.  The Veteran failed to submit a timely notice of disagreement (NOD) with the May 1998 rating decision.  As such, and because the RO closed her appeal, the May 1998 rating decision became final in May 1999.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Nonetheless, the Veteran's current claim has not been characterized by the Board as an attempt to reopen a previously denied claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran is seeking service connection for a disability that is a distinctly different diagnosis than the one at issue in her prior claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Because the Veteran is currently diagnosed as having mitral regurgitation and sick sinus syndrome, in addition to the previously denied ventricular arrhythmia, the Board construes the current appeal as a new claim, rather than an application to reopen the previous claim of service connection. 

Further, the Board notes that the record reflects diagnoses for various heart disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, while the Veteran specified that she was seeking service connection for an irregular heartbeat, the claim has been broadened to include other heart disabilities and is recharacterized accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for a heart disorder, to include ventricular arrhythmia, mitral regurgitation, and sick sinus syndrome.  She contends that her heart disorder developed in service after the birth of her first child and that it has continued since.  In the alternative, she contends that her heart disorder is either caused by and/or aggravated by her service-connected sleep apnea.

A review of the record indicates that the Veteran underwent a VA examination for her sleep apnea in May 2007.  The examination included a sleep study, specifically a pressure titration study.  The sleep study results indicated that cardiovascular monitoring revealed a bradytachyarrythmia and that there also was a relation between the arrhythmia and the respiratory events.  The summary further noted that the Veteran had a screening study in the past which revealed a respiratory disturbance index (RDI) of 17 with evidence of increased heart rate variability for the number of respiratory events which led to the current CPAP titration study.

The Veteran was afforded a VA examination in August 2009 to evaluate her claimed ventricular arrhythmias.  On examination, she reported that she had been diagnosed with ventricular arrhythmias and mitral valve regurgitation in 1980.  She also expressed the contention that the ventricular arrhythmias are related to her service-connected sleep apnea disability.  Following record review, and physical examination that showed ventricular arrhythmias confirmed by Holter monitor, the examiner noted additional diagnoses of sick sinus syndrome post pacemaker placement in August 2007 and trace mitral valve regurgitation.  The examiner, a nurse practitioner, opined that the conditions of sick sinus syndrome post pacemaker placement and trace mitral valve regurgitation were not secondary to the Veteran's sleep apnea.  

The Board finds that this opinion is inadequate as it does not address the theory of direct causation (i.e. whether a causal link exists between military service and these conditions) nor does it address whether either or both of these conditions are aggravated by the service-connected sleep apnea.  In addition, the examiner failed to provide a nexus opinion with respect to the specific diagnosis of ventricular arrhythmia.  There also appears to have been no consideration of the Veteran's report of a continuity of arrhythmias/irregular heart beat symptoms since giving birth to her child during service in 1976.  Finally, there was no discussion of the May 2007 sleep study findings which suggest a relationship between the sleep apnea and arrhythmias.  For these reasons, the opinion and rationale require further clarification as they do not contain sufficient detail such that the Board's evaluation of the claimed heart disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a mere conclusion by an examiner is insufficient to allow the Board to make an informed decision as to what weight to assign to an examiner's opinion)).  Further, when VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that the Veteran must be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask her to identify all sources of VA and non-VA treatment for her claimed heart condition.  She is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to her condition.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  Then notify the Veteran that she may submit additional lay statements from herself as well as from individuals who have first-hand knowledge of her irregular heartbeat symptoms since service.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  The Veteran should be afforded appropriate VA examination, if possible by a physician, to determine the nature and etiology of her claimed heart disorder.  The claims folder, and a copy of this remand, should be made available to and must be reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that the ventricular arrhythmia, sick sinus syndrome post pacemaker placement and/or trace mitral valve regurgitation had onset in service or within one year of discharge from service; or is otherwise related to the Veteran's active duty service.  

The examiner is also asked provide an opinion as to whether it is at least as likely as not that any currently diagnosed heart disability, to include ventricular arrhythmia, sick sinus syndrome post pacemaker placement and/or trace mitral valve regurgitation is either caused or aggravated by the Veteran's service-connected sleep apnea.  

If the VA examiner determines that he or she is unable to provide the requested medical opinions without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


